DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments are acknowledged and appreciated.  The new subject matter has been reviewed with respect to the prior art as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9-13, 17-21 and 23, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbert et al. (U.S. Patent 6,616,097) in view of Woodland et al. (U.S. Patent 5,927,648).

In regards to claim 1, Hilbert et al (henceforth referred to as Hilbert) disclose a mission payload mounting apparatus comprising:
a pressurized door plug assembly adapted to mount to a side of an aircraft fuselage.  Hilbert teaches pressurized, sealed door plug (item 104); 
an adaptive mounting system (AMS) plate attached to one or more air deployment system (ADS) rails of the aircraft fuselage, the one or more ADS rails being fixed parallel to a longitudinal axis of the aircraft fuselage.  Hilbert teaches a mounting “system” including a plate attached to the floor of the aircraft and although Hilbert fails to teach that the floors include rails fixed parallel to the longitudinal axis of the aircraft, Olin et al (henceforth referred to as Olin) teaches a floor mounting system including rails (items 328) running parallel to the longitudinal axis of an aircraft that are used to mount various cargo items onto the floor of an aircraft.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various floor integrated mounting means including rails as taught by Olin, into/onto the aircraft floor of Hilbert, to allow for attachment of various cargo items including a pallet as shown in Hilbert;
and a strut having a first end and a second end.  Hilbert teaches a strut (item 76), wherein:
the first end of the strut is coupled to the AMS plate via a rotationally-actuated joint.  As depicted in figure 4, the Hilbert device includes a rotating platform (item 88, 90) coupled to the strut and to floor of the aircraft via a pallet and potentially rails as claimed.  Note that this rotating engagement constitutes a joint;

and one or more payloads are attached to the strut.  The strut of Hilbert is attached inside the aircraft and a pod is attached at the opposite end outside the fuselage.

In regards to claim 2, Hilbert discloses that the strut is operable to, in flight:
extend the one or more payloads from the interior of the aircraft fuselage to the exterior of the aircraft fuselage; and
retract the one or more payloads from the exterior of the aircraft fuselage to the interior of the aircraft fuselage.  As depicted in figures 4-6, Hilbert shows the movement of the “pod” from the interior to the exterior of the aircraft.

In regards to claim 4, Hilbert discloses that the strut provides payload connectivity to one or more on-board systems of the aircraft fuselage, wherein the on-board systems comprise one or more of:
an on-board workstation; an aircraft positional data system; a communications system; or a data processing system.  Hilbert teaches cargo container (item 106) that includes a workstation to control the pod (col. 4, lines 5-11).

In regards to claim 5, Hilbert discloses between the pressurized door plug assembly and the second end, the strut is a non-actuated fixed-position strut and fairing 

In regards to claim 9, Hilbert discloses that the one or more payloads are attached the second end of the strut. Hilbert teaches a pod at the second end.

In regards to claim 10, Hilbert discloses that the strut is capable of being articulated to a position where the second end of the strut is below a lower periphery of the aircraft fuselage.  As depicted in figures 4-8, the pod of Hilbert is articulated to a position at least partially below the aircraft fuselage.

In regards to claim 11, Hilbert discloses that the first end of the strut is coupled to an adaptive mounting system (AMS) plate adapted to attach to one or more Air Deployment System (ADS) rails of the aircraft fuselage.  The mounting system of Hilbert includes a “adaptive” mounting attached to rails consistent with the claim terminology.

In regards to claim 12, Hilbert discloses that the AMS plate is adapted to attach to the one or more ADS rails via one or more restraint or bolt devices.  The mounting plate of the Hilbert device is attached to the rails via some “restraint” device.

In regards to claim 13, Hilbert discloses one or more removable load transfer braces (LTBs) which interface to the AMS plate and extend inboard from the AMS plate to interface to a floor of the aircraft fuselage.  Hilbert teaches a pallet 

In regards to claim 17, Hilbert discloses that the one or more payloads comprise one or more of:
an ordinance rack;
an electro optical, radar, or radio-frequency sensor; a surveillance and targeting sensor turret; a communications pod; or an infra-red detection set.  The sensor pod of Hilbert includes at least some of the claimed sensors.

In regards to claim 18, Hilbert discloses that the pressurized door plug assembly comprises: a single piece door plug; or
a combined door plug upper panel and door plug lower panel.  The door plug of Hilbert includes a single panel.

In regards to claim 19, Hilbert discloses a method comprising:
coupling a first end of a strut to an adaptive mounting system plate via a rotationally-actuated joint, wherein the AMS plate is adapted to attach to one or more air deployment system (ADS) rails of an aircraft fuselage.  Hilbert teaches a strut projecting from the fuselage of the aircraft through an aircraft door and teaches that the strut is coupled to a plate which is capable of being attached to the floor of the aircraft via any 
Hilbert fails to explicitly teach the one or more ADS rails being fixed parallel to a longitudinal axis of the aircraft fuselage.  Olin et al (henceforth referred to as Olin) teaches a floor mounting system including rails (items 328) running parallel to the longitudinal axis of an aircraft that are used to mount various cargo items onto the floor of an aircraft.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various floor integrated mounting means including rails as taught by Olin, into/onto the aircraft floor of Hilbert, to allow for attachment of various cargo items including a pallet as shown in Hilbert;
and
installing a pressurized door plug assembly on a side of the aircraft fuselage wherein:
the strut extends from an interior of the aircraft fuselage to an exterior of the aircraft fuselage through the pressurized door plug assembly; and one or more payloads are attached to the strut.  Hilbert teaches the claimed process and structure.

In regards to claim 20, Hilbert discloses deploying the one or more payloads attached to the strut from the interior of the aircraft fuselage to the exterior of the aircraft fuselage.  As depicted in figures 4-8, the pod of Hilbert is transitioned from inside the aircraft fuselage to the exterior of the fuselage via a strut.

In regards to claim 21, Hilbert discloses that rotating the strut about the rotationally-actuated joint causes the payload to pass through a doorway in the aircraft fuselage 

In regards to claim 23, Hilbert discloses that one or more of the LTBs are removable.  All portions of the Hilbert device are removable.

In regards to claim 3, Hilbert fails to explicitly disclose that the strut provides an internal wiring harness and cable conduit from the interior of the aircraft fuselage to the one or more payloads.  However, Woodland et al (henceforth referred to as Woodland) teaches an externally projecting pod that incorporates “internal wiring harness and cable conduit” from the interior of the aircraft to the exterior pod (item 55).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide connective cables/wires and associated conduit in/on/through the strut of Hilbert as taught by Woodland, to provide hardwired communication with the external pod.

In regards to claim 6, Hilbert fails to disclose that the second end of the strut is coupled to a wrist armature assembly capable of being rotationally actuated about an axis.  However, Woodland teaches an externally projecting strut with a pod that is rotatable about the strut (see figures 13a-14).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a rotating capability in/on the strut of Hilbert as taught by Woodland, to position the pod.

In regards to claim 8, Hilbert as modified by Woodland discloses that the one or more payloads are attached to the wrist armature assembly.  Hilbert teaches a pod attached at a second end and as modified a rotating axis at the opposite end.

Allowable Subject Matter
Claims 22 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 14, that the one or more LTBs are hinged to the AMS plate via one or more flanges.  The closest prior art fails to teach or make obvious, including all the limitations of claim 24, that the one or more LTBs can be rotated to a vertical position via the one or more flanges upon disconnection of the inboard interface to the floor of the aircraft fuselage.  The closest prior art fails to teach or make obvious, including all the limitations of claim 22, the base claim and any intervening claims, that the payload is extended or retracted by rotating the strut about the rotationally-actuated joint

Summary/Conclusion
Claims 1-6, 8-10, 12-14, 17-21 and 23 are rejected and claims 14, 22 and 24 are objected to.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641